DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This action is in response to application filed on July 6, 2020.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 7/6/2020 has been considered by the examiner.

Drawings
4.	The drawings were received on July 6, 2020.  These drawings are accepted.

Claim Objections
5.	Claim 11 is objected to because of the following informalities:  
 	On line 3 of claim 11, “an ON current form a high voltage” should be changed to --an ON current from a high voltage--.  

 	Appropriate correction is required.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-4, 7-9, 11-12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thakur (US 2015/0222172).
	Regarding claim 1, Thakur discloses a gate driver circuit (Fig. 2, driver circuit 201) comprising: 
 	a source circuit (Fig. 2, first transistor 205) including: 
 	 	a source transistor (Fig. 2, first transistor 205) that can be configured to conduct an ON current from a high voltage (Fig. 2, power supply Vin) to an output (Fig. 2, signal outputted from node 206 of driver circuit 201 to switching transistor 207); and 
 	 a sink circuit (Fig. 2, circuit of third transistor 214 and second transistor 212) including: 
 	 	a first sink transistor (Fig. 2, second transistor 212) that can be configured to conduct a first OFF current from the output (Fig. 2, signal outputted from node 206 of driver circuit 201 to switching transistor 207) to a ground (Fig. 2, ground) (i.e. second transistor 212 of Figure 2 is connected to ground via load capacitor 210), and 
 	 	a second sink transistor (Fig. 2, third transistor 214) that can be configured to conduct a second OFF current from the output (Fig. 2, signal outputted from node 206 of driver circuit 201 to switching transistor 207) to the ground (Fig. 2, ground), a drive strength (i.e .strength of transistors) of the sink circuit (Fig. 2, circuit of third transistor 214 and second transistor 212) controlled based on ON/OFF states of the first sink transistor (Fig. 2, second transistor 212) and the second sink transistor (Fig. 2, third transistor 214) (i.e. the strength of transistors 212 and 214, and whether they are turned on or off, can help determine the discharge rate of the gate terminal of switching transistor 207. See paragraph [0024]).
 	Regarding claim 2, Thakur further discloses wherein: 
 	the source transistor (Fig. 2, first transistor 205) is a P-type transistor (See Figure 2 and paragraph [0019]); and 
 	the first sink transistor (Fig. 2, second transistor 212) and the second sink transistor (Fig. 2, third transistor 214) are N-type transistors (See Figure 2 and paragraphs [0022]-[0023]).
 	Regarding claim 3, Thakur further discloses wherein: 
 	the source transistor (Fig. 2, first transistor 205) and the first sink transistor (Fig. 2, second transistor 212) are configured by a first switching signal (i.e. complementary signals 202 and 213) into complementary ON/OFF states (i.e. when switch 205 is on, switch 212 is off and vice versa. See paragraph [0024]).
 	Regarding claim 4, Thakur further discloses wherein the second sink transistor (Fig. 2, third transistor 214) is configured by a second switching signal (Fig. 2, signal outputted from control module 204 to third transistor 214) to be in an ON state and an OFF state while the first sink transistor (Fig. 2, second transistor 212) is in an ON state (i.e. while transistor 212 is on and conducting, transistor 214 is turned on and later turned off before transistor 212 turns off. See paragraph [0024]).
 	Regarding claim 7, Thakur further discloses wherein the first sink transistor (Fig. 2, second transistor 212) and the second sink transistor (Fig. 2, third transistor 214) are coupled in parallel between the output (Fig. 2, signal outputted from node 206 of driver circuit 201 to switching transistor 207) and the ground (Fig. 2, ground) (i.e. second transistor 212 of Figure 2 is connected to ground via load capacitor 210).
 	Regarding claim 8, Thakur further discloses wherein the drive strength (i.e .strength of transistors) of the sink circuit (Fig. 2, circuit of third transistor 214 and second transistor 212) is controllable to: 
 	a low drive strength (i.e. when transistor 212 is on and transistor 214 is off) (See paragraph [0024]) corresponding to the first sink transistor (Fig. 2, second transistor 212) in an ON state and the second sink transistor (Fig. 2, third transistor 214) in an OFF state; and 
 	a high drive strength (i.e. when transistor 212 is on and transistor 214 is on) (See paragraph [0024]) corresponding to the first sink transistor (Fig. 2, second transistor 212) in an ON state and the second sink transistor (Fig. 2, third transistor 214) in an ON state.
 	Regarding claim 9, Thakur further discloses wherein to transition the output (Fig. 2, signal outputted from node 206 of driver circuit 201 to switching transistor 207) from the high voltage (Fig. 2, power supply Vin) to the ground (Fig. 2, ground), the first sink transistor (Fig. 2, second transistor 212) remains ON for a switching period (i.e. period of time when second transistor 212 is conducting or ON) (See paragraph [0024]) while the second sink transistor (Fig. 2, third transistor 214) remains ON for a portion (i.e. when transistor 214, while transistor 212 is on, turns on and afterwards turns off in order to quickly discharge the gate capacitance of switching transistor 207. See paragraph [0024]) of the switching period (i.e. period of time when second transistor 212 is conducting or ON).
 	Regarding claim 11, Thakur discloses a method for driving a gate (Fig. 2, gate terminal of switching transistor 207) of a power transistor (Fig. 2, switching transistor 207), the method comprising: 
 	to drive the gate (Fig. 2, gate terminal of switching transistor 207) to an ON state: 
 	 	configuring a source transistor (Fig. 2, first transistor 205) to conduct (i.e. turn ON) an ON current form a high voltage (Fig. 2, power supply Vin) to the gate (Fig. 2, gate terminal of switching transistor 207) (See paragraph [0024]); and 
 	to drive the gate (Fig. 2, gate terminal of switching transistor 207) to an OFF state: 
 	 	configuring a first sink transistor (Fig. 2, second transistor 212) to conduct (i.e. turn ON) a first OFF current from the gate (Fig. 2, gate terminal of switching transistor 207) to a ground (Fig. 2, ground) (i.e. second transistor 212 of Figure 2 is connected to ground via load capacitor 210) during a switching period (i.e. period of time when second transistor 212 is conducting or ON) (See paragraph [0024]); 
 	 	configuring a second sink transistor (Fig. 2, third transistor 214) to conduct (i.e. turn ON) a second OFF current from the gate (Fig. 2, gate terminal of switching transistor 207) to the ground (Fig. 2, ground) to increase a drive strength (i.e .strength of transistors) during a first portion (i.e. when transistor 214 is on while transistor 212 is on in order to quickly discharge the gate capacitance of switching transistor 207. See paragraph [0024]) of the switching period (i.e. period of time when second transistor 212 is conducting or ON); and 
 	 	configuring the second sink transistor (Fig. 2, third transistor 214) to not conduct (i.e. turn OFF) the second OFF current from the gate (Fig. 2, gate terminal of switching transistor 207) to the ground (Fig. 2, ground) to decrease the drive strength (i.e .strength of transistors) during a second portion (i.e. when transistor 214 is off while transistor 212 is on. See paragraph [0024]) of the switching period (i.e. period of time when second transistor 212 is conducting or ON). 
 	Regarding claim 12, Thakur further discloses wherein: 
 	the source transistor (Fig. 2, first transistor 205) is a P-type transistor (See Figure 2 and paragraph [0019]); and 
 	the first sink transistor (Fig. 2, second transistor 212) and the second sink transistor (Fig. 2, third transistor 214) are N-type transistors (See Figure 2 and paragraphs [0022]-[0023]).
 	Regarding claim 16, Thakur further discloses wherein the first sink transistor (Fig. 2, second transistor 212) and the second sink transistor (Fig. 2, third transistor 214) are coupled in parallel between the gate (Fig. 2, gate terminal of switching transistor 207) and the ground (Fig. 2, ground) (i.e. second transistor 212 of Figure 2 is connected to ground via load capacitor 210).

Allowable Subject Matter
8.	Claims 5-6, 10, 13-15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.	The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claim 5, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A gate driver circuit, 
 	wherein the first switching signal is a step signal and the second switching signal is a pulse signal.

Regarding claim 6, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A gate driver circuit, 
 	wherein the first sink transistor is a first size and the second sink transistor is a second size, the first size smaller than the second size.

Regarding claim 10, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A gate driver circuit, 
 	wherein the portion can be adjusted to control the switching period.

Regarding claims 13-14, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A method, wherein: 
 	configuring the first sink transistor to conduct a first OFF current from the gate to the ground during a switching period includes providing a step signal to the first sink transistor; and 
 	configuring the second sink transistor to conduct a second OFF current from the gate to the ground to increase a drive strength during a first portion of the switching period includes providing a pulse signal to the second sink transistor.

Regarding claim 15, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A method, 
 	wherein the first sink transistor is a first size and the second sink transistor is a second size, the first size smaller than the second size.

Regarding claim 17, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A method, further comprising:
 	adjusting the first portion to control the switching period. 

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gariboldi (US 2017/0222638) deals with a driver for a power field-effect transistor, related system and integrated circuit, Naka et al (US 2017/0141673) deals with a power semiconductor element driving circuit, Han (US 2016/0329808) deals with a gate driver circuit for half bridge mosfet switches providing protection of the switch devices, Domingo et al (US 2013/0278300) deals with a mosfet switch gate drive and mosfet switch system and method, Stone et al (US 2012/0126765) deals with a circuit and system with soft-start functionality, Qiu et al (US 2010/0007320) deals with a gate driver topology for maximum load efficiency, and Williams et al (US 7,994,827) deals with a mosfet gate drive with reduced power loss.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838